DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 03/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Claim 16 (and dependent claims 17-20), it recites a method depending upon the parent claim 1 which recites a device. Therefore claim 16 effectively is trying to recite a device and a method. Thus, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under 35 USC §112(b). (See: IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 77 U.S.P.Q.2d 1140, 19 ILRD 59, 2005 ILRC 3023 (Fed. Cir. 2005), Court Opinion (11/21/2005)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIYAMA (US 8981505 B2).

Re: Independent Claim 1, MORIYAMA discloses a memory device (MORIYAMA Fig. 2), comprising: 
a first electrode (MORIYAMA Fig. 2: 45 and col. 5, line 14 “…bit line 45…” construed to be the first electrode); 
a second electrode (MORIYAMA Fig. 2: 32 and col. 5, line 13 “…a bottom electrode 32…”); 
a magnetic tunnel junction located between the first electrode and the second electrode (MORIYAMA Fig. 2: 34, 39, 40 and col. 5, line 49), 
the magnetic tunnel junction comprising 
a reference layer (MORIYAMA Fig. 2: 34 and col. 5, line 49 “…reference layer 34…”), 
a free layer (MORIYAMA Fig. 2: 40 and col. 5, line 49 “…free layer 40…”), and 
a nonmagnetic tunnel barrier layer located between the reference layer and the free layer (MORIYAMA Fig. 2: 39 and col. 5, line 49 “…tunnel barrier layer 39…”); 
a dielectric capping layer located between the second electrode and the free layer (MORIYAMA Fig. 2: 42 and col. 5, ll. 49-50 “…capping layer 42…” and col. 7, ll. 49-50 “…a capping layer 42 that is a dielectric layer or non-magnetic metal…”); and 
a magnesium containing nonmagnetic metal dust layer contacting the dielectric capping layer and the free layer (MORIYAMA Fig. 2: 41 and col. 5, line 50 “…Mg or MgM insertion layer 41…” construed to be the metal dust layer as formed by PVD process, col. 7 ll. 24-25 “The discontinuous layer is preferably deposited by a physical vapor deposition (PVD) technique.”).

Re: Claim 3, MORIYAMA disclose(s) all the limitations of claim 1 on which this claim depends. MORIYAMA further discloses:
wherein the nonmagnetic metal dust layer has a thickness in a range from 0.05 nm to 1 nm (MORIYAMA col. 7, ll. 11-12 “…the discontinuous layer thickness is maintained from 1.3 to 2.7 Angstroms…”).

Re: Claim 4, MORIYAMA disclose(s) all the limitations of claim 1 on which this claim depends. MORIYAMA further discloses:
wherein the nonmagnetic metal dust layer has a thickness in a range from 0.1 nm to 0.5 nm (MORIYAMA col. 7, ll. 11-12 “…the discontinuous layer thickness is maintained from 1.3 to 2.7 Angstroms…”).

Re: Claim 5, MORIYAMA disclose(s) all the limitations of claim 3 on which this claim depends. MORIYAMA further discloses:
wherein the nonmagnetic metal dust layer has a sub- monolayer thickness and includes openings therethrough (MORIYAMA col. 7, ll. 11-12 “…the discontinuous layer thickness is maintained from 1.3 to 2.7 Angstroms…”, openings are discontinuities).

Re: Claim 6, MORIYAMA disclose(s) all the limitations of claim 3 on which this claim depends. MORIYAMA further discloses:
wherein the nonmagnetic metal dust layer is a discontinuous material layer including multiple clusters that do not contact one another (MORIYAMA Fig. 2, col. 2, line 14 “…in an STT-RAM array …” and col. 7, ll. 11-12 “…the discontinuous layer …”, openings are discontinuities and STT-RAM array would have multiple instances of discontinuous structures in fig. 2).

Re: Claim 14, MORIYAMA disclose(s) all the limitations of claim 1 on which this claim depends. MORIYAMA further discloses:
wherein the memory device comprises a spin-transfer torque (STT) magnetoresistive random access memory (MRAM) cell (MORIYAMA Fig. 2, col. 2, line 14 “…in an STT-RAM array …”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 and 16-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MORIYAMA in view of UCHIDA (US 20120300542 A1).

Re: Claim 9, MORIYAMA disclose(s) all the limitations of claim 1 on which this claim depends. MORIYAMA does not explicitly disclose:
wherein the dielectric capping layer comprises a dielectric material selected from magnesium oxide, at least one transition-metal-containing dielectric metal oxide material, or a ternary dielectric oxide material including at least two metal elements.
UCHIDA discloses:
wherein the dielectric capping layer comprises a dielectric material selected from magnesium oxide, at least one transition-metal-containing dielectric metal oxide material, or a ternary dielectric oxide material including at least two metal elements (UCHIDA ¶ [0103], “… The first cap layer 18a and the second cap layer 18b are each preferably formed as a layer of silicon oxide, magnesium oxide…”).
MORIYAMA and UCHIDA disclose magnetic memory storage devices and systems. UCHIDA UCHIDA to make the memory storage elements of MORIYAMA with enhanced information retention property (thermal stability index .DELTA.) of the storage layer (see e.g., UCHIDA ¶ [0112]).

Re: Claim 10, MORIYAMA and UCHIDA disclose(s) all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the dielectric capping layer consists essentially of magnesium oxide (UCHIDA ¶ [0103], “… The first cap layer 18a and the second cap layer 18b are each preferably formed as a layer of silicon oxide, magnesium oxide…”).

Re: Claim 11, MORIYAMA and UCHIDA disclose(s) all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the dielectric capping layer comprises hafnium oxide (MORIYAMA col. 7, ll. 49-54).

Re: Claim 12, MORIYAMA and UCHIDA disclose(s) all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the dielectric capping layer comprises the at least one ternary dielectric oxide material including two transition metal elements (UCHIDA ¶ [0103]).

Re: Claim 13, MORIYAMA and UCHIDA disclose(s) all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the dielectric capping layer comprises at least one ternary dielectric oxide material (UCHIDA ¶ [0103],  “…silicon oxide, magnesium oxide, tantalum oxide, aluminum oxide, cobalt oxide, ferrite, titanium oxide, chromium oxide, strontium titanate, lanthanum aluminum oxide, zinc oxide, or a mixture containing at least one of the oxides mentioned above.”).

Re: Claim 16, MORIYAMA and UCHIDA as used in the rejection of claim 14, further disclose:
method of operating the memory device of Claim 14, comprising: programming the memory device into a first programmed state by applying a programming voltage of a first polarity such that a spin orientation in the free layer is parallel to a spin orientation of the reference layer; and programming the memory device into a second programmed state by applying a programming voltage of a second polarity such that the spin orientation in the free layer is antiparallel to the spin orientation of the reference layer (e.g. UCHIDA ¶¶ [0041], [0043]-[0045], [0091], [0109]-[0110],[0186] and [0191]).

Re: Claim 17, MORIYAMA and UCHIDA as used in the rejection of claim 16, further disclose:
further comprising applying a sensing voltage to the first electrode relative to the second electrode, and determining a magnitude of electrical current that tunnels through the magnetic tunnel junction (e.g. UCHIDA ¶¶ [0002] and [0038]).

Claim(s) 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MORIYAMA in view of UCHIDA and further in view of YU (US 20130146996 A1)

Re: Claim 15, MORIYAMA and UCHIDA disclose(s) all the limitations of claim 14 on which this claim depends. They further disclose:
(MORIYAMA col. 6, ll. 5-8 “…barrier layer is MgO… about 6 to 8 Angstroms…”).
YU discloses:
wherein: the dielectric capping layer has a thickness in a range from 0.2 nm to 1 nm (YU ¶ [0026] “…the capping layer…a thickness between about 6 angstroms and about 30 angstroms.”);
MORIYAMA, UCHIDA and YU disclose magnetic memory storage devices and systems including layer stacking compositions. YU discloses numerical thickness for various layers of a magnetic storage element. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use various layer thicknesses as disclosed by YU to make the memory storage elements of MORIYAMA and UCHIDA of the storage layer (see e.g., UCHIDA ¶ [0112]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
VAN DER STRATEN (US 10580966 B1) discloses a magnetic tunnel junction (MTJ) structure having faceted sidewalls is formed on a conductive landing pad that is present on a surface of an electrically conductive structure embedded in a dielectric material layer. No metal ions are re-sputtered onto the sidewalls of the MTJ structure during the patterning of the MTJ material stack that provides the MTJ structure. The absence of re-sputtered metal on the MTJ structure sidewalls reduces the risk of shorts.
KHALILI AMIRI (WO 2014022304 A1) discloses a voltage controlled magneto-electric tunnel junctions and memory devices are described which provide efficient high speed voltage switching of non-volatile magnetic devices (MeRAM) at high cell densities. A multi-bit-per-cell (MBPC) MeRAM is described which requires only a single transistor to write and read two data bits from the one MBPC 

Allowable Subject Matter
Claim(s) 2 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the nonmagnetic metal dust layer comprises an alloy of magnesium and aluminum and has a material composition of Mg1_xAlx, wherein x is in a range from 0.2 to 0.8.

Re: Claim 7, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein: a ratio of a product of a magnetic anisotropy constant and a thickness of the free layer within the memory device to a product of a magnetic anisotropy constant and a thickness of the free layer within a comparative exemplary memory device is in a range from 2 to 3; and the comparative exemplary memory device is the same as the memory device except that the comparative exemplary memory device lacks the nonmagnetic metal dust layer.

Re: Claim 8, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein a thickness to dielectric constant ratio of the dielectric capping layer is less than a thickness to dielectric constant ratio of the nonmagnetic tunnel barrier layer such that a potential difference across the dielectric capping layer is less than a potential different across the nonmagnetic tunnel barrier layer during the application of a voltage between the first electrode and the second 

Claim(s) 18-20 objected to as being dependent upon a rejected base claim, but would be would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Re: Claim 18, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein: each of the positive programming voltage and the negative programming voltage has a magnitude in a range from 100 mV to 1000 mV; and the sensing voltage is in a range from 50 mV to 300 mV.

Re: Claim 19 (and dependent claim 20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the nonmagnetic metal dust layer comprises an alloy of magnesium and aluminum and has a material composition of Mg1_xAlx, wherein x is in a range from 0.2 to 0.8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov